Exhibit 10.26

February 12, 2013

Edwin D. Johnson

President and COO

Casella Waste Systems, Inc.

25 Greens Hill Lane

Rutland, VT. 05701

Dear Ed:

On December 3, 2012, your title and responsibilities within Casella Waste
Systems, Inc. (“Casella”) were changed from Senior Vice President and Chief
Financial Officer to President and Chief Operating Officer.

As a result of your promotion, certain adjustments to your compensation were
made, and equity participation benefits were modified, all consistent with, and
as contemplated by, your Employment Agreement with Casella as dated July 6,
2010, as amended on December 29, 2010, (“EA”). Additionally, pursuant to
Section 4.4.1(c) of the EA, entitled “Good Reason”, the definition of those
events which may constitute Good Reason is, “…the assignment to Employee of any
duties inconsistent with his status as Senior Vice President and Chief Financial
Officer, at a publicly traded company, …”. Please consider this correspondence
as formal confirmation that the foregoing language in Section 4.4.1(c), should
now read, “…the assignment to Employee of any duties inconsistent with his
status as President and Chief Operating Officer at a publicly traded company,…”.

Please let me know if you have any questions. If not, please sign the
acknowledgement below, and return a signed copy to my attention.

 

Sincerely,

CASELLA WASTE SYSTEMS, INC.

/s/ David L. Schmitt David L. Schmitt Senior Vice President and General Counsel
ACKNOWLEDGED AND AGREED TO: /s/ Edwin D. Johnson By: Edwin D. Johnson Title:
President and COO

 

 

Date:   February 14, 2013

 

cc: John W. Casella

   Gerry Gormley